Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.    Applicants’ arguments and amendments filed on 1/19/2021 overcomes the rejections of record.  However, the new grounds of rejection as set forth below are necessitated by applicants’ arguments and because examiner made a new ground of rejection addressing independent claim 11 which has not been amended further, therefore, the following action is made non- final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.    	Claims 11 -22 are pending in this application.
Claims 21, 22 are new. 
Claims 11-22 have been rejected.

Claim Rejections - 35 USC § 103
4.    	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 

5.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.    Claims 11-15, 17-19, 21, 22 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kekki US 2004/0067570 in view of Chang et al. USPN 6218155 in view of Lehmussaari et al. in view of Bjurenvall et al. US 2003/0031779 in view of Dibel et al. US 2007/0246406 and further as evidence given by Wallace R et al. USPN 2302,511

7.	Regarding claims 11, 15, Kekki et al. discloses the method of extracting beta amylase from wheat ( [0017]) and step of centrifuging slurry to separate A-starch from B-starch which is the separation step to separate B-starch fraction as lighter fraction from A-starch which was removed ([0062],[0063]). Kekki et al. also discloses B-starch purified from A starch and contain beta amylase ([0062], [0063]). Therefore, it meets the claim limitation of “B-starch stream resulting from the separation of starch in wet wheat 
Kekki et al. discloses the process for extraction of beta amylase from cereal grain like wheat or barley ([0002], [0016], [0017]). Kekki et al. also discloses that the beta amylase can be recovered from B-starch fraction having beta amylase in this fraction ([0062], [0063]).
However, Kekki et al. is silent about the claim limitation of (i) no pH correction is carried out and (ii) wherein the pH of the soluble fraction is 4.0 to 4.5 and (iii) clarification comprising the removal of insoluble substances and colloids as (iv) (optional) ultrafiltration step.
With respect to (i), Kekki et al. discloses that the extraction can be performed under reducing condition ([0013]) and it can be provided by using water containing Sulphur dioxide (at least in claim 11 of Kekki et al.). Kekki et al. also discloses that it helps breakdown of proteins (at least in claims 9,10 of Kekki et al.)
Chang et al. discloses that Sulphur di oxide containing water at pH 4.0 helps breakdown of proteins and to permit endosperm molecules to release to extract starch from grains (col 17 lines 7-10, 20-25). Therefore, one of ordinary skill in the art can use 
It is also to be noted that the acidic extraction aqueous medium is preferable because beta amylase provides enzymatic activity at acidic pH (4.6) (in Kekki et al. [0036]).
(Additionally) Lehmussaari et al. discloses that reducing agent can be Sulphur di oxide, sulphurus acid that free beta amylase bound in grain proteins and that acids (i.e. acidic condition also)  serves as stabilizer for beta amylase as disclosed by Lehmussaari et al. ( at least in claims 3,4 of Lehmussaari et al.).
One of ordinary skill in the art would have been motivated to modify Kekki et al. to include the teaching of Chang et al. discloses that Sulphur di oxide containing water which is mild acidic and is at pH 4.0 helps breakdown of proteins and to permit endosperm molecules to release to extract starch from grains (col 17 lines 7-10, 20-25) and acidic condition serves as stabilizer for beta amylase as disclosed by Lehmussaari et al. (at least in claims 3, 4 of Lehmussaari et al.).
With respect to (ii), Kekki et al. discloses that the step of centrifugation can be performed at the step of clarification ([0062]). However, Kekki et al. does not mention in detail that this step removes insoluble substances and colloids as claimed in claim 11(a).
Bjurenvall et al. discloses a method to obtain B-starch which is free of fibers, pentosanes and B-starch with gluten protein etc. including A-starch (Fig 5). It is known that some pentosans include higher polysaccharides, are used as gums is also evidenced by Wallace R et al. (Page 2, col 2 lines 13-15, e.g. pentosane-gum arabic), 
One of ordinary skill in the art would have been motivated to modify Kekki et al. ([0062], [0063]) to include the further teaching of Bjurenvall to purify B-starch from the removal of protein, fibers from B-starch after the decantater i.e. after the centrifugation step (in Bjurenvall et al. Fig 5) in order to obtain an extensively clarified soluble B-starch fraction (i.e. more purified B-starch) free from protein etc. contamination. Therefore, Kekki et al. in view of Bjurenvall et al. meet the claim limitation of B-starch separation stream “is substantially free of starch, proteins, fibers, gums" as claimed in claim 11.
Therefore, Kekki et al. in view of Bjurenvall et al. disclose the extraction method followed by the removal of protein, fiber and gum etc. from B starch (in Kekki et al. [0062] and in Bjurenvall et al.) to isolate B starch containing beta amylase (in Kekki et al. [0063]) to meet clarification step of step claim 11 (a) and 15.
With respect to (i), Dibel teaches the ultrafiltration is carried out using a membrane having a cut-off threshold of 103 to 105 and is used for purifying enzyme

One of ordinary skill in the art before the invention was made would have been motivated to separate large molecular weight compounds from low molecular weight compounds, to concentrate solution by separating the desired cut-off threshold based on, e.g. molecular weight as taught by Dibel et al. ([0068]) to purify beta amylase B-starch fraction containing beta amylase ([0062]-[0064], Example 7) in the retentate part (i.e. retained portion in the membrane) from the small granules (broken) of B starch containing aqueous phase (in Kekki et al. [0063]).
Dibel et al. also discloses that beta amylases ([0124]-[0125]) can be further purified using dia-filtration step ([0049], in combination with UF ([0120]-[0122], e.g. UF with other filtration process) using filtration permeate (from ultrafiltration) water or a buffered salt solution ([0049]).
One of ordinary skill in the art before the invention was made would have been motivated to modify modified Kekki et al. further to include the dia-filtration step in order to further remove small molecules and provides better product purity ([0154], [0165]) as taught by Dibel et al. to meet claim 12.

8.	Regarding claims 13, 14, Kekki et al. discloses the recovery of beta amylase from ‘extraction solution’ by pressure filtration step ([0019]).


Even if Kekki et al. doesn’t mention the pressure filtration step to filter B-starch fraction, however, it is within the skill of one of ordinary skill in the art to include the pressure filtration step to further purify any soluble fraction.
More specifically, Dibel et al. teaches the method characterized in that the vacuum filtration is carried out using rotary filters ([0158]) to meet claims 13, 14. 
One of ordinary skill in the art would have been motivated to modify Kekki et al. to include the teaching of Dibel et al. to use rotary filters for the reason of aiding in separation for efficiency, higher product quality; cost effective operation etc. ([0158], [0159]) and is applicable for beta amylase purification also (in Dibel et al. [0068]) from any source of liquid fraction.
	Regarding claims 17, 18, Kekki doesn’t teach the clarification is carried out by tangential membrane filtration and having a cut-off threshold of between 0.1 and 1 micrometer. Dibel et al. teaches the clarification is carried out by tangential membrane filtration ([0013], [0157], [0162], and Figs. 1-4). Dibel et al. also teaches the tangential membrane filtration is a microfiltration having a cut-off threshold of between 0.1 and 1 micrometer ([0157] and [0162] -0.1-10 micrometers) to meet claims 17, 18. 
One of ordinary skill in the art would have been motivated to modify Kekki et al. to include the teaching of Dibel et al. to use tangential membrane filtration a membrane as claimed in order to achieve higher quality product at lower production cost ([0157]) as taught by Dibel et al.

10.	Regarding claim 21,  Kekki et al. discloses the process of extraction of beta amylase from wheat (at least in [0062]) and centrifuged to remove impurities where the aqueous phase contains B starch, protein which have mixed and beta amylase activity is present in the aqueous phase ([0062]-[0064]) which is released beta amylase by extraction method ( at least in claims 9, 10 of Kekki et al.) which is interpreted as before centrifugation step, the slurry with the aqueous phase comprising beta amylase to meet “obtaining the soluble fraction of wheat prior to step (a) of claim 11.

11.	Regarding claim 22, Claim 22 recites “wheat starch industry process” which is interpreted as the industry which makes starch from wheat by separating  starch from wet wheat”.  
 Kekki et al. discloses that cereal comprises grains from wheat (at least in claims 3, 4 of Kekki et al.) and cereal is used for producing starch (at least in claim 22 of Kekki et al.) and beta amylase is extracted from said cereal (i.e. wheat) before starch is separated from said cereal (at least in claim 23 of Kekki et al.). Therefore, if we consider the disclosure of Kekki et al., as a whole, at least for these paragraphs as mentioned, it is the soluble fraction of wheat originates from a B-starch separation stream ( at least in [0062]-[0064] at least in claims 3, 4, 22 of Kekki et al.)) resulting from the separation of starch in a wet starch extraction (wet extraction using Sulphur dioxide water at least in claims 9, 10 of Kekki et al.).

12.    Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kekki US 2004/0067570 in view of Chang et al. USPN 6218155 in view of Lehmussaari et al.  in view of Bjurenvall et al. US 2003/0031779 in view of Dibel et al. US 2007/0246406 as applied to claim 15 and further in view of Witt et al. US 2010/0173358.

13.    Regarding claim 16, modified Lehmussari et al. do not teach that the centrifugation is carried out using a disk centrifuge of self-cleaning or nozzle separator type, or a disk centrifuge of high-performance vortex nozzle separator type.
Witt et al. teaches a starch is placed in a nozzle or disk separator, such as, for example, a vertical centrifuge. See Abstract, [16, 28, and 48]. Thus, Witt teaches centrifugation is carried out using a disk centrifuge of nozzle separator type, or a disk centrifuge separator type.
One of ordinary skill in the art would have been motivated to modify further modified Lehmussari et al. et al. to include the teaching of Witt et al. to use a disk centrifuge of nozzle separator type, or a disk centrifuge separator type for the reason of separating in a more efficient way to perform as at least two or more (e.g. three phase separator) to separate heavier A starch, lighter and finer -grain B starch, and protein fractions for intended purpose (at least in Abstract, [0019], [0028] and Fig 1 e.g. Three phase separation of Witt et al.) for intended purpose and specific need.

14.    Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over  Kekki US 2004/0067570 in view of Chang et al. USPN 6218155 in view of Lehmussaari et al. in view of Bjurenvall et al. US 2003/0031779 in view of Dibel et al. US 2007/0246406 as applied to claim 11, and further in view of Duflot et al. US 6,274,355.

15.    Regarding claim 20, Kekki et al. doesn’t teach the use of beta-amylases for the preparation of maltose-rich syrups. Deflout et al. teaches a method of carrying out saccharification of starch in presence of beta amylase (col 2 lines 55-60) and preparing maltose-rich syrups comprising contacting a solution of liquefied starch with a beta-amylases for the preparation of maltose-rich syrups as claimed in claim 20. Deflout et al. teaches the amylases shows excellent results for making the syrups and to enrich it with maltose (See Title, Abstract, and col 5, lines 1-7, and patented claim 1).
One of ordinary skill in the art would have been motivated to modify Kekki in view of Bjurenvall in view of Dibel et al. to include the teaching method of Deflout et al. using beta amylase to provide first stage of saccharification by
hydrolyzing starch/oligosaccharides (DP3 to DP7) (Deflout et al. col 2 lines 5-7) followed by further enzymatic processes with other enzymes to make maltose in order to make maltose-rich syrup as final product (Deflout et al. col 2 lines 55-65).


Response to arguments
19.	Applicants argued in remarks section on page 5 (last paragraph, bold lines) that “ The Examiner has failed to support a prima facie case of obviousness because the 
A. Lehmussari teaches away from the presently claimed method” (In Remarks page 6)
In response to A, it is to be noted that examiner has considered the arguments under this section A. The primary arguments are:
A (i) Applicants argued on page 6, first paragraph that claim 11 recites a step of “clarification of the soluble fraction of wheat. In contrast, Lehmussari specifically teaches against using starting materials that are “initially ground or crushed, or that comprise some mechanically separated component of grain, such as wheat bran.” (Lehmussari, Col. 2, In. 6-9). Indeed, the Background section of Lehmussari discusses prior art and in Col. 2, In 3-16 highlights the problems associated with starting materials that are ground or crushed.
A (ii) Applicants argued on page 6 second paragraph that “Moreover, claim 11 further recites “wherein the soluble fraction of wheat originates from B-starch which consists essentially of a predominant proportion of small starch granules or of damaged granules.” This further emphasizes that the soluble fraction used as the starting point in the method of claim 11 comprises a predominant proportion of small starch granules or of damaged granules and not of whole or dehusked grains as taught in Lehmussari”.
A (iii) Applicants argued on page 6 last paragraph that “Thus, Lehmussari teaches a POSA to use the surface of the grain as a semipermeable membrane to extract beta-amylase. Such method cannot be used to extract beta-amylase from the soluble fractions recited in claim 11. Thus, the examiner has failed to provide any 
In response tio (i) –(iii), it is to be noted that Kekki et al. is used as primary prior art in this office action.  Lehmussari is used as secondary prior art to establish the motivation more strong in support of using acidic water as acidic pH stabilizes beta amylase and it is needed to address the claim limitation of “no pH correction” and “pH 4.0 to 4.5” as claimed in claim 11 which is discussed in detail above.  

20.	Applicants arguments on section B.  “Bjurenvall is incompatible with the methods of Lehmussari (in Remarks, page 7)” is discussed below. 
Applicants argued in this section, 
(i)“Lehmussari teaches using whole or dehusked grains and that crushed or ground grains are not preferable for isolating beta-amylases (Lehmussari Col. 2, In. 3-42). Bjurenvall discloses using grains that have previously been ground (e.g., Bjurenvall Fig. 5 and paragraph [0034]). As such, a POSA would not have had any motivation or rationale to combine these two incompatible methods into a single method for obtaining beta-amylase”
Argument  (ii) : Applicants argued that “This step is incompatible with the examiner’s primary reference Lehmussari , which teaches grains should not be ground”.
	In response to (ii), the arguments of raw material as ground vs intact has been already discussed in section A above. In brief, Lehmussari et al. and Bjurenvall et al. 
In response, the arguments are moot because primary reference Lehmussari et al. is not used in this office action. 
Argument (iii): Applicants argued that “More specifically, the Examiner alleges that Bjurenvall "discloses a method to obtain B-starch from grains" and reads on "wherein the soluble fraction of wheat originates from B- starch which consists essentially of a predominant proportion of small starch granules or of damaged granules."'(July 22, 2020 Office Action page 5). The Examiner cites to Fig. 5 of Bjurenvall for support. However, Fig. 5 shows a step of "milling fine grinder" prior to obtaining B-starch. This step is incompatible with the Examiner's primary reference, Lehmussari, which teaches grains should not be ground. Thus, the Examiner's allegations in the second full paragraph on page 6 of the July 22, 2020 Office Action are incorrect. A POSA would not have been motivated to take the "predominantly B-starch fraction" allegedly disclosed in Bjurenvall and use it in Lehmussari's method which is designed to use whole or dehusked grains”.
In response, Lehmussari  et al. is not used as primary prior art. Therefore, the arguments are considered as moot. 
21.	 Applicants argued on section C that “A POSA would not have had any expectation of success in recovering concentrated Beta-amylases from the method of claim 11 based on the combined teachings of Lehmussari and Bjurenvall (in Remarks, page 7)”.

) . However, based on Bjurenvall ‘s  teaching POSA would reasonably have predicted to recover more pure beta amylase because Bjurenvall ‘s  discloses that centrifugation removes the contaminants including solubles , gums etc. 
For these reasons, examiner believes that according to MPEP § 2143.02, there would have been a reasonable expectation of success to meet independent claim 11 of the presently claimed invention. 
22.	Applicants argued on section C, page 8 first paragraph that Lehmussari teaches “the surface of the grains with semipermeable membrane would retain all the constituents except for the beta amylase”.
In response, as discussed in detail above, Kekki et al. is used as primary prior art in this office action. Therefore, the arguments are considered as moot. 

23.	Applicants argued on page 8, section D that “Musher et al. fails to remedy the deficiency of Lehmussari and Bjurenvall”. 
Applicants argued in this section,
(i) Firstly, Musher relates to the processing of corn, and not wheat. Thus, the Examiner is making a first modification of Musher by substituting corn for the wheat recited in claim 1. 
(ii) Secondly, the extraction mentioned in Musher was performed on whole corn (see e.g., Musher col. 1, In. 20-21), and not on soluble fractions. The Examiner is thus making a second modification of performing an extraction on whole corn, not on a 
(iii) Thirdly, Musher does not mention the isolation of beta-amylase from corn. Thus, the Examiner is making a third modification of extracting beta-amylase using methods from Musher even though Musher does not mention 3-amylase. 
(iv)  Fourthly, the acidified water used in Musher for the extraction to obtain steep water is different from the soluble fraction used in the method according to claim 11. According to the methods taught by Musher, whole corn is soaked in water having a pH adjusted between 4.5 and 6.9, and preferably to about 5.5 (Musher Col. 2, In. 35-38), while in the present invention, the pH of the soluble fraction is at a range from 4 to 4.5. Musher's disclosed pH values are for the pH of the water alone which is devoid of 3-amylase and of whole corn. In comparison, the pH recited in claim 11 corresponds to the pH of the starting materiel, i.e. soluble fractions already containing the (beta-amylase. Thus, the Examiner is making a fourth modification from Musher in selecting a pH that does not contain the beta-amylase or whole corn and further selecting a range of 4 to 4.5 from a generic disclosure of 4.5 and 6.9 and a specific disclosure of 5.5.
Thus, the Examiner is making at least four distinct modifications of Musher alone to allegedly arrive at the method of claim 11. Each of these modifications were made by the Examiner without a sufficient rationale. This lack of rationale is especially true in view of the other two cited references. Indeed, the combined teachings of Luhmussari and Bjurenvall fail to teach, suggest or motivate a POSA to make each of these modifications.
, Musher et al. is not used in this office action. Therefore, the rejection is considered as moot. 
24.	Applicants argued in remarks, on page 9, section E that 
Argument (i) “The Examiner has failed to provide any prior art teaching of starting with a soluble fraction of wheat originating 'from B-starch which consists which consists essentially of a predominant proportion of small starch granules or of damaged granules" in the method of claim 11. 
Argument (ii) The soluble fraction recited in the method of claim 11 is the source of beta-amylase. 
In response to (i) and (ii), as discussed above, Lehmussari et al. teaches the soluble fraction contains impure beta amylase and small molecules (at least in col 2 lines 30-35). Therefore, as soluble fraction contains beta amylase and B-starch is small molecule which is the source of beta amylase and because Lehmussari et al. teaches beta amylase and small molecules and does not exclude B-starch, it would have been obvious that the extract includes B-starch containing beta amylase. 
Argument (iii) Claim 11 further recites that "the soluble fraction of wheat originates from B-starch which consists essentially of a predominant proportion of small starch granules or of damaged granules." A process of obtaining soluble fractions is provided in example 4 of the present application. 
Argument (iv) While example 4 relates to obtaining soluble fractions from barley, a similar process may also be used for wheat, as acknowledged on page 22, lines 26-30 of the application as filed: "All these prior steps make it possible to obtain a soluble fraction in accordance with the present invention." Therefore, after separating A-starch 
Argument (v) Thus, the Examiner's summary of Bjurenvall on page 5 of the July 22, 2020 Office Action does not read on the method recited in claim 11. This is because in Bjurenvall, a decanter is used to separate pentosane from a mixture of A-starch and fibers and from B- starch and gluten. In contrast, the present application indicates that gluten is removed prior to the separation of B-starch from A-starch (page 22, lines 9-12 of the application as published).
Argument (vi) : Applicants argued in remarks section,  page 9 that Bjurenvall at Fig. 5 indicates that 595kg of B-Starch is obtained. However, Bjurenvall makes no mention of subsequent treatment steps performed on B-starch such as the preparation of soluble fractions, let alone the preparation of beta -amylase. This is important because as established above, the method disclosed by Lemussari is directed to obtaining beta- amylase from whole or partially dehusked grains, which, as shown clearly in Fig. 5 of Bjurenvall, is distinct from B-starch.
In response, as discussed above, the primary and as discussed in detail above, Kekki et al. is used as primary prior art in this office action. Therefore, the arguments are considered as moot. 




Conclusion
25.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792